Title: From Thomas Jefferson to Robert Smith, 8 August 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Monticello Aug. 8. 1803.
          
          It is suggested to me (indirectly from the person himself) that Jerome Bonaparte is at Baltimore, under the name of Monsr. Dalbarton, with a son of Rewbell, [&] that they mean to ask a passage to France in one of our frigates. if this be the fact, he will have satisfied thereof the minister of his nation, thro’ whom we shall be apprised of it, & relieved from all trouble in deciding on it. this may yet be done, perhaps just as a frigate is ready to sail, & accompanied with a request of a passage in her, when no time will be left for consultation. our duty to our constituents would require us to lose no occasion of conferring personal obligation on the first Consul of France, & of procuring, by just attentions, the advantages of his good will to them. the same duties require us equally to give no just offense to the other belligerent power, and that we should not expose our flag to the humiliation of having a frigate searched by superior force, the search proved rightful by its result, & ourselves placed in the wrong. we should therefore be prepared with an answer, yea or nay, should the application be made in proper form, for which reason I ask the favor of yourself, as I do of the other gentlemen of the administration, to advise me as to the answer to be given. I presume there is little time left for my receiving it.
          What is the present prospect of the departure of our [frigates and] remaining small vessels? Accept my affectionate saluations & assurances of constant esteem.
          
            
              Th: Jefferson
            
          
         